United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       January 4, 2005

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 04-20290
                             Summary Calendar



                           JEFFREY BALAWAJDER,

                                                     Plaintiff-Appellant,

                                   versus

                             BENNY G. RAIMER,

                                                       Defendant-Appellee.



            Appeal from the United States District Court
                 for the Southern District of Texas
                         USDC No. 4:04-MC-26


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Jeffrey Balawajder, Texas inmate #520106, has appealed

the district court’s denial of his motion for relief under FED.

R. CIV. P. 59(e) and the denial of his request, as a sanctioned

litigant, for permission to file a civil complaint in the district

court.    Our review is for an abuse of discretion.             Martinez v.

Johnson, 104 F.3d 769, 771 (5th Cir. 1997); Topalian v. Ehrman,

3 F.3d 931, 934 (5th Cir. 1993); Gelabert v. Lynaugh, 894 F.2d 746,

748 (5th Cir. 1990).


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
          Balawajder     contends    that    the    district    court    lacked

jurisdiction to enforce a sanction order that had been issued by

another district court and that the enforcement of the sanction

constituted a denial of due process.         We have previously rejected

this argument.   Balawajder v. Scott, 160 F.3d 1066, 1068 (5th Cir.

1998).

          Balawajder   asserts      that    the    district    court    did   not

provide sufficient notice of the requirements that he must fulfill

to obtain permission to file a complaint in the district court.                He

challenges the district court’s determinations that his complaint

is excessive in length and contains misjoined parties and claims,

contract causes of action that were devised to circumvent the

statute of limitations, and outlandish allegations of conspiracy.

          In his appellate brief, Balawajder has not challenged the

district court’s conclusion that his complaint contained civil

rights claims that would be barred by the statute of limitations;

thus, he has abandoned any such challenge. See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

Balawajder has not provided facts and citations to authority to

support his assertion that his contract claims are legally viable

and sufficient claims.    Although we apply less stringent standards

to parties proceeding pro se than to parties represented by counsel

and liberally construe the briefs of pro se litigants, pro se

parties must still brief the issues and reasonably comply with the

requirements of FED. R. APP. P. 28.        Grant v. Cuellar, 59 F.3d 523,

                                     2
524 (5th Cir. 1995).      Balawajder has not shown error in the

district court’s determinations regarding his contract claims. See

Brinkmann, 813 F.2d at 748.   Balawajder’s conclusional allegations

are not sufficient to demonstrate a conspiracy.    Wilson v. Budney,

976 F.2d 957, 958 (5th Cir. 1992).

          Balawajder incorrectly contends that the district court

dismissed his complaint because the complaint contained parties and

claims joined in violation of FED. R. CIV. P. 18(a) and 20.   The dis-

trict court denied Balawajder leave to file the complaint for all

the reasons specified in its order.   Balawajder has not shown that

the district court’s decision was an abuse of discretion.         See

Gelabert, 894 F.2d at 748.

          AFFIRMED.




                                  3